752 N.W.2d 465 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Steven Robert OLSEN, Defendant-Appellant.
Docket No. 129223. COA No. 259314.
Supreme Court of Michigan.
July 23, 2008.
On order of the Court, the application for leave to appeal the June 24, 2005 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the April 13, 2004 order of the Lapeer Circuit Court purporting to amend the defendant's judgment of sentence to add a provision barring contact with his minor children. We REMAND this case to the circuit court for reinstatement of the original judgment of sentence, dated November 20, 2001. The circuit court lacked authority to make substantive changes to the November 20, 2001 judgment of sentence after entry, because it is the final judgment in the case. MCR 6.435(B). On remand, the circuit court shall notify the Michigan Department of Corrections that the "no contact" order has been rescinded. In all other respects, leave to appeal is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). This order does not prevent the prosecutor or the defendant's children from seeking to obtain a personal protection order that would bar the defendant from having contact with his children.
We do not retain jurisdiction.